NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BLANCA CELIA MOREIRA-FLORES,                      No. 07-72152

               Petitioner,                        Agency No. A097-735-466

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Blanca Celia Moreira-Flores, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Moreira-Flores’s

fear of criminal gangs in her native El Salvador did not demonstrate past

persecution or a well-founded fear of future harm on account of a protected

ground. See Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009).

Accordingly, Moreira-Flores’s asylum claim fails.

      Because Moreira-Flores did not establish eligibility for asylum, it follows

that she did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT protection

because Moreira-Flores failed to establish it is more likely than not she will be

tortured if she returns to El Salvador. See Santos-Lemus, 542 F.3d at 747-48.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-72152